Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 2, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as the director of administrative services for the employer until he resigned in March 2006. The Unemployment Insurance Appeal Board ultimately denied claimant’s application for unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Claimant appeals.
We affirm. The record reveals that claimant resigned shortly after the employer placed him on administrative leave with full pay pending an investigation into complaints of inappropriate conduct. At the time, claimant cited family and health problems as reasons for his resignation. Later, claimant indicated that job stress and his belief that he was about to be fired contributed to his decision to resign. However, inasmuch as neither job stress, in the absence of evidence that it was medically necessary to leave (see Matter of Viohl [Commissioner of Labor], 32 AD3d 647, 648 [2006]; Matter of Romano [Commissioner of Labor], 30 AD3d 953, 954 [2006]), nor the anticipation of a future discharge constitutes good cause for leaving one’s employment (see Matter of Cole [Horan—Commissioner of Labor], 45 AD3d 1229, 1230 [2007]; Matter of Kabayiza [Commissioner of Labor], 22 AD3d 1014, 1015 [2005]), substantial evidence exists to support the Board’s decision.
To the extent that claimant alleged that he was forced to resign, a credibility issue was created for the Board to resolve (see Matter of Di Febbo [Sweeney], 243 AD2d 804, 805 [1997]). Claimant’s remaining contentions have been reviewed and determined to be without merit.
*1361Mercure, J.P., Spain, Rose, Kane and. Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.